Order, Supreme Court, Bronx County (Howard Silver, J.), entered February 5, 1996, which, in a rear-end automobile accident case, granted plaintiff’s motion for summary judgment on the issue of liability, unanimously reversed, on the law, without costs, and the motion denied.
Defendant’s affidavit, asserting that he was cut off by plaintiff’s automobile, raises issues sufficient to defeat summary judgment (cf., Lenahan v Goucher, 65 NY2d 1034, revg on dissenting mem 111 AD2d 546, 548; Borgesano v Hertz Corp., 69 AD2d 894). Concur—Murphy, P. J., Rosenberger, Wallach, Tom and Andrias, JJ.